Citation Nr: 1640934	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-21 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 60 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, which granted service connection for PTSD and assigned an initial 30 percent rating, and granted an increased rating of 20 percent for bilateral hearing loss.  During the pendency of this appeal, the RO awarded a 70 percent initial rating for PTSD and awarded a 60 percent rating for bilateral hearing loss, effective the date of the claim.  The Veteran has not indicated satisfaction with the ratings assigned.  Inasmuch as a higher rating is available for both disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, these claims for higher ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As explained in more detail below, the Board has now characterized the appeal as also encompassing the matter of the Veteran's entitlement to a TDIU due to his service-connected PTSD and bilateral hearing loss as a component of the current claims for higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In March 2013, the Veteran testified during a travel Board hearing held before the undersigned Veterans Law Judge. A transcript of that hearing is of record.  

This matter was remanded by the Board in December 2014 for additional evidentiary development.  The case is now again before the Board for adjudication.

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system.  The Veteran's VBMS file includes records related to a separate appeal as to several issues, which are in the statement of the case stage.  The RO appears to be actively processing this appeal, thus the Board declines to exercise jurisdiction over these claims at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, review of the record reveals that additional evidentiary development is needed with respect to the claims on appeal.

In December 2014, the Board remanded the matters related to the ratings for PTSD and bilateral hearing loss in order to afford the Veteran VA examinations.  

With regard to the PTSD claim, the remand directives instructed the RO to obtain an opinion as to whether the Veteran is considered to be totally socially and occupationally impaired due to PTSD.  The examiner was also to generally comment on the functional impact of PTSD on the Veteran's employment and to address whether the Veteran is able or unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.  The May 2015 VA examiner confirmed that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  The examiner provided no opinion as to whether the Veteran's PTSD renders him totally socially and occupationally impaired, nor did the examiner discuss the functional impact of PTSD on the Veteran's employment, to include an opinion on employability.  

As to the bilateral hearing loss, the remand directives instructed the RO to obtain an opinion to include a full description of the functional effects caused by the hearing loss disability, to include on employability.  The May 2015 VA examiner addressed the functional impact of the Veteran's bilateral hearing loss by stating that without using his hearing aids, everything is dull and he cannot get along without hearing aids.  No opinion was provided related to the Veteran's employability.

Because neither VA examiner opined as to the impact the PTSD and bilateral hearing loss have on employability, as was required by the Board's prior remand, the remand directives were not substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, while the additional delay is unfortunate, these matters must again be remanded in order for the VA examiners to comply with the Board's prior remand directives.

Finally, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran claimed to be seeking a TDIU in January 2016.  The RO provided him the requisite notice and asked him to provide a VA Form 21-8940, but he did not respond.  Nonetheless, the opinions related to employability, discussed above, are necessary before a decision on the TDIU claim can be rendered.  Thus, this claim is also remanded in order to obtain the requisite employability opinions.

In addition, on remand, the Veteran will have an opportunity to identify and or/submit any other pertinent evidence.

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to the increased rating claims for PTSD and bilateral hearing loss.  Appropriate steps shall be taken to obtain any identified records.

2.  Once the record is complete to the extent possible, all pertinent evidence should be returned to the May 2015 PTSD and bilateral hearing loss examiners for addendum opinions.  If the either examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professionals offering the addendum opinions.

The PTSD examiner should provide an opinion as to whether the Veteran is considered to be totally socially and occupationally impaired due to his PTSD, or deficient in most areas.  The examiner should also comment on the functional impact of the PTSD on the Veteran's employment and activities of daily life, to include the assignment of a GAF score.  The examiner should also address whether the Veteran is able or unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.

The hearing loss examiner should fully describe the functional effects caused by the Veteran's hearing loss disability, to include an opinion as to whether the Veteran is able or unable to secure and follow a substantially gainful occupation due to his service-connected bilateral hearing loss.

A complete rationale for all opinions expressed and conclusions made should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




